Citation Nr: 0304578	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals, left knee 
injury with degenerative joint disease, status post 
arthroscopic surgeries with debridement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1989 until June 1993.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefit sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Regarding the duty to notify, the Board observes that a 
September 2000 statement of the case apprised the veteran of 
the provisions for increased ratings in general.  That 
document further informed him of the specific Diagnostic 
criteria pertinent to his claim of entitlement to an 
increased rating for residuals, left knee injury with 
degenerative joint disease, status post arthroscopic 
surgeries with debridement.  Additionally, a November 2002 
supplemental statement of the case contained the provisions 
regarding VA's development assistance.  However, despite such 
correspondence to the veteran, the VCAA has not been fully 
satisfied in this case, as will be explained below.

The VCAA requires that, on receipt of a claim for benefits, 
VA notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA must also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran must be sent a letter clearly articulating this 
information.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002)).  .  

2.  The RO should send the veteran a 
letter informing him of the VCAA and 
clearly describing the type of evidence 
that he must submit to substantiate his 
claim and what evidence, if any, VA will 
attempt to obtain on his behalf.  

3.  The RO should also notify the veteran 
of a change in the law regarding the 
criteria for rating scars, a skin 
disability.  Such notice should clearly 
describe both the old and the new rating 
criteria pertinent to scars.  The veteran 
should be notified in such correspondence 
that he has a period of 60 days within 
which to submit new evidence.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




